    Case 1:13-cv-08580-GWG Document 171-1 Filed 06/21/19 Page 1 of 5




                       ORIGINALLY FILED AS


                            ECF Doc. 138-10


(Exhibit 67 to Declaration of Kevin J.B. O'Malley in Opposition to Defendants'
      Motion for Partial Summary Judgment executed on June 22, 2018)
          Case 1:13-cv-08580-GWG Document 171-1 Filed 06/21/19 Page 2 of 5




                                                                                         Melbourne, 28 November 2013

            To Whom it may concern,




                                                               Written declaration by Arturo Osorio on the Brightstar
                                                            Germany inventory loss incident at Getgoods warehouse.




            Below please find my recollection of the events:

            Thursday 261" of September


               •   We had a schedule meeting with Rene .Schuster the CEO of 02 Germany in his HQ In
                   Munich. To my surprise, Frank Kochan Chairman of GetGoods (GG) was also present at the
                   meeting. I had never met Frank or anyone from GG before.
               •   Rene the CEO of 02 asked me to support GetGoods because they were a good company
                   that was growing In Germany and wanted to expand into the rest of Europe. He also
                   mentioned (confirmed by Frank too) that Getgoods was looking for new investors and maybe
                   we should consider investing in the company. I offered my assistance to introduce them to a
                   few venture capital firms that liked to invest in ecommerce companies. I asked Frank for their
                   financial or a prospectus from the company and he agreed to send them to me, he never did
               •   At the end of the meeting, Frank the chairman of Getgoods asked me if he could postpone
                   the stoke take that was schedule for Monday 3oth of September, he said that his team was
                   busy with Q3 closing and that It will be very helpful ff we postpone the stoke take until
                   October. I agreed to postpone the stock take, especially after the CEO of 02 asked me to
                   help them.
               •   When I returned to Australia I told my team that I didn't like the fact that this was the second
                   time they postpone the stock take and that I wanted our auditors present in the new agreed
                   October stoke take.

            Wednesday October 301"

               •    We received a notfficatlon from Get Goods infonnlng us that they couldn't do the stock take
                    previously agreed for Thursday October 31". They claimed that it was a long weekend and
                    that their employees had complain·ect to ·the local authorities and they received a writing notice
                    informing them they could not do it on a public holiday.
               •    Since this was the third time they had cancelled the stock take (first time in August, second in
                    September) I became suspicious of their rationale for canceling, so I asked both Axel and
                    Klaus to drive to the GG, I also asked both Mark and Turgut to go with Klaus and Axel. Both
                    Turgut and Mark were In Germany for the scheduled .stock take so they were ready
               •    Axel, Klaus, Turgut and Mark were granted access to the GG warehouse at 9pm for about 1
                    Y, hours. Based on their photos, videos and statements, they counted approx. 100 pallets in
                    one part of the warehouse and 70 other pallets in another part of the warehouse. They were
                    all covered in black tape :and stored in racks 3 and 4 levels high. They did some random
                    sample tests of aprox 20 pallets and they saw our Sam sung stock, they opened the pallets
                    and the·b9Xes o.fthe samples selected and then they proceeded to calculate how much stock
                    was,m,~ru:JB<PJ~d on the·number of pallets, cartons per pallet, devices per cartons, they came
                   ,up with-art apP,·o~lf!jation of 193,000 devices and a value of EU52M. This was consistent with
                · .~:-&~Jr"lrlventory n:ip.O~s_;·
               • -·~?-J3oth. . 89t?> if(;!?J sia)ed Up -a~l night in A~straHa and receiving live feeds from Mark an_d Turgut,
                     ;.ve fladlcfm.lrnber qf calls With them Wh1le they were in the GG warehouse. After seemg our
                         ,..· i ·1 f~.: 1 r··     i
                             :) '-·'' ., ; -,-J




                                                                                                EX# 121
                                                                                                  A OSORIO
                                                                                                  September 15, 2016
CONFIDENTIAL PER PROTECTIVE ORDER                                                              Reporter: NANCY GILBERT          AJG0000920
                                                                                                RPR RMR ROR CRR FPR
         Case 1:13-cv-08580-GWG Document 171-1 Filed 06/21/19 Page 3 of 5




                       stock, we asked to do the full stock take the following day but GG didn't agree and they
                                          1
                       suggested Friday 8 h of November, we agreed.
   /            •      I also informed our internal auditors, CEO and legal counsel what happened


            Thursday November 7'h

                •      While I was in Miami, between 1:30pm to 2:00pm EST, I received a call from Axel saying that
                       he had received a call from GG CEO Informing him that they have sold our stock without our
                       authorization.
                •      Axel requested a call with their board, CFO, Chairman and CEO. He was again informed by
                       everyone on the line that they had sold our Inventory without our authorization and that we
                       had to work with them if we want to collect our money. They told him that they were working
                       with a potential investor who was going to invest money in GG therefore we had to walt until
                       they closed this transaction so we can collect our money. They also told him that if we force
                       the company into insolvency we won't collect any money.
                •     Axel also told me that he invited an attorney to join him on the call with GG, this same
                      attorney also joined us when we went to Getgoods the following day.
                       I told Axel not to do anything else and to meet me in GG the following day, I stopped
                      everything I was doing and !Informed our CEO, head of legal and internal auditors of the
                      events and that I was heading to Berlin.
                •      I contacted Bela and Max and I explained the events to them and I asked them to joined me
                      in Berlin.
                •      I called Norman Bean our APAC&MEA CFO and Con and I also informed them of the events,
                      I asked them to contact both Turgut and Mark who again were in Germany to conduct the
                      scheduled stock take, I wanted them to also come to GG.
                •     Just before I boarded my flight to Berlin at 7pm I received an email from Axel with the minutes
                      of his call with the GG board. The email was in German so I didn't know what it said, I
                      forwarded the email to Bela so he could translate the email
                •      I boarded my flight to Berlin


            Friday November 81h (morning)


                •      When I landed In Berlin I received the translated version of the minutes of the call, it was
                      basically the same (in more detail) that Axel had already told me. I forwarded the email to
                      Catherine and Marcelo
                •      While In transit in London, Max and I contacted K&L UK office to ask them if they could assist
                      us In Berlin. Benjamin from the K&L UK office put us in contact with their offices in Bertin.
                •      Max contacted the K&L office in Bertin and they agreed to send two attorneys to help us.
                •      I told Axel and Klaus to meet us outside of the GG offices, I told Mark and Turgut to go direct
                      to the GG warehouse {different location) and wait outside.
                       I met Bela, Max and the K&L attorneys (Uwe and Thomas) at the airport and we drove
                      together to GG
                •      At GG parking lot we met Axel, Klaus and two attorneys that according to Axel represented
                      Brightstar. I told him that the only attorneys that represented Brightstar were Thomas and
                      Uwefrom K&L
                •      I told Mark and Turgut to request access to the warehouse, in the meantime Max, Bela,
                      Klaus, Axel, the 4 attorneys and I, went inside their offices and asked to see the CEO.
                                  1
            Friday November 8 h (afternoon and evening)

                       ~~.; ~, \We were asked to go the third floor, to the executive board room. The CFO of GG as well as
                .... ··......... their le'ga(cpunsel were waiting for us there, the CEO came in a few minutes later.
            ·.~ :·./..-;          Everyone !ry~~oduced themselves and I explained to them that K&L are the only attorneys
          1 .' ,:          • f!:.Jpr~senting Brightstar.

                       i 1\i i'ask'eid the CEO if he could repeat what he told Axel the previous day. He proceeded to
                    ')
                    1
                          e~plairr that th'ey sold our inventory without our authorization and that they had been doing
                       ·, ....




CONFIDENTIAL PER PROTECTIVE ORDER                                                                                            AJG0000921
         Case 1:13-cv-08580-GWG Document 171-1 Filed 06/21/19 Page 4 of 5




                     this for some time. That the Inventory that we saw on October 301" was only partially correct,
                     that the inventory in the top racks was not Sam sung but something else, that they made it
                     looked like Samsung. He also proceeded to explain that they were In the process of bringing
 ,/                  a new investor and that the situation will be resolved because they will be able to pay
                     anything that they had taken. He asked us to wait for a few weeks.
                      I told him that we could not wait and that we wanted our stock now, I told him that we had two
                     people In the warehouse and that we wanted to see our inventory. Someone called the
                     warehouse and they gave access to both Turgut and Mark. A few minutes later I received
                     confirmation from Mark that the warehouse was empty and that the 170 pallets they saw the
                     previous week were all gone
              • At this time I demanded to know where Inventory was, otherwise I was going to notify the
                     pollee and the insurance companies. I told the CEO that this was a criminal act and that they
                     had stolen our inventory. He begged for time and said that he will resolve everything when the
                     new investor comes ln. I explained to him that we will not be part of any fraud and that we
                     have an obligation to report this incident to the authorities as well as our insurance
                     companies.
              • When I asked the CFO and the legal counsel if they knew that this was going on, their
                     response was that they only learned about It the previous day when the CEO told them that
                     he had been selling our stock without our authorization.
              • At this time I called Marcelo and Catherine and we agreed to give them two hours to come up
                     with the inventory otherwise we will be calling the authorities.
              • I asked to also talk to the chairman but I was told he was on vacation between Vietnam and
                     Thailand and he could not be found.
              • I asked the CFO about the integrity of their financial reports and the fact that very day they
                     reported their 03 earnings, reporting a 80+% growth in revenues, some profits (don't
                     remember how much} and their stock went up 30%. He said that the information comes from
                     their ERP and he only prepares the financials based on the data from the system. He again
                     claimed that he didn't know anything and he only joined in August.
              • The legal counsel asked us if we could only inform the insurance companies but not the
                     authorities, he then offered us a letter signed by the CEO and the company admitting that
                     they had committed a crime and taken our inventory in return if we didn't call the authorities.
              • I started to pressure the CEO about our stock, I said I didn't believe they sold the stock and
                     that we saw 170 pallets the week before. He again Insisted that they staged the warehouse
                     so it looked they had more inventory that they really had. He then repeated again that he had
                     been selling our stock to generate cash flow for his company
              • To demonstrate that they sold the stock they produced copies of invoices or the last week, I
                     think the total was close to EU22m in sales in one week. We noticed on the invoices that they
                     were selling the goods below our cost, when we confronted the CEO again he confessed that
                     he had been doing this to generate cash, he almost broke down and started crying.
              • We then proceeded to call some of the customers listed on invoices, clearly they were
                     dumping product because the amount of the invoices were EU4M, EU2M, EU 1.BM, etc. We
                     talked to one or two customers who confirmed the orders and receipt of the goods.
              • At this time the legal counsel and the CEO again told us that they had a silent shareholder
                     that was about to increase his equity in GG and that we should wait, when I asked who this
                     Investor was, they hesitated to say but ultimately the legal counsel said It was Erich Kellerhals
                     the founder of Media Mark!, the largest retailer in Germany. We learned that he owned 4M
                     share or about 25% of the company and that he also provided the company with EU17M in
                     loans. The CEO didn't like the fact that the legal counsel told us the name, he was very
                     concerned that his name might me leaked to the rnedia.
              • I was then asked to go into a small conference room with the CEO, their legal counsel alone
                     so I asked Thomas from K&L to join me. Again their offered the letter admitting to the crime in
                     return for a few weeks. At this time I told them that their time was up and that we were going
                     to call the authorities.
              •       We,p~oceeded to call the local police. After a few minutes the first two officers came and then
                     .t~'le"y'fequ'~steJd someone more senior.
              • ,The police intelvlewed everyone in the boardroom and they determined that the stock hadn't
                 , /just disappeared, but that It was sold. They requested copies of all the invoices and also
                1 c:ppi~ S.~f,t\~e video tapes from the warehouse
                            1




CONFIDENTIAL PER PROTECTIVE ORDER                                                                                        AJG0000922
          Case 1:13-cv-08580-GWG Document 171-1 Filed 06/21/19 Page 5 of 5



                                                                                                                    "\;'/(;!·."···
                                                                                                                    ':·:-:-~.::.-:




                                                                                                                 ...:;;:~· ·..-~

                                Cathe•rine. ""v"'-' "'a"'" and Oscar we made the decision to inform;·~b}::.·
                                          inf•>mith,(i;,,sllra/lce companies. I also·participated in a caili.::C.
                                                           happen and the actions that we were taking-;;'.: :
                                         r~~~~"JM~i.~;;,~;;~~that there was nor' much more we could'.iid ,:_
                                         lE                   11 pm on Friday                                 · . . ·::{::;,.




                                                                            )
                                                                                            ~OHNPEARCE
                                                                                        otary Public
                                                                                Of',._. .·.. JJ~,· 200 Queen Street
                                                                                 bfth~~ltYofMF.:J.BOURNE
                                                                                  Hi th\;(State "OfVJCTORIA
                                                                           Ill the Commoflwealth of AUSTRALJA
                                                                                          :CERTIFY
                                                                              that I waS ·p-resent 1n Melbourne
                                                                             on this day and saw the signatory
                                                                          who prOVided satisfactory Identification
            Australia                                                             execute this documenl.
                                                                           In Witness at which I have sub.'i't.Tib:J:I
                                                                          my name and affixed my seat ofo1Bte-.
                                                                          My appoJntfuent l.~ not lli'llih:d by «wtt.


                                                                         d-~77~ ry ~i::~f ~
                                                                                                                ckOI3




                                                                                HUGH JOHN PEARCE
                                                                                           NOTARY PUBLIC
                                                                          Level ·;3, 200 Queen Street Mt~tl<JUt1N~;
                                                                                3000, VICTORIA,
                                                                            My appointment is not limited




CONFIDENTIAL PER PROTECTIVE ORDER                                                                                                  AJG0000923
